Citation Nr: 0718072	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.   

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for a skin disorder, reopened the veteran's 
previously denied claim for service connection for a low back 
disability, and denied the veteran's claim for service 
connection for a low back disability on the merits.    


FINDINGS OF FACT

1.  The application to reopen the claim for service 
connection for a low back disability was previously denied in 
a July 2003 RO decision.  The veteran did not appeal that 
decision.  

2.  Evidence received since the last final decision in July 
2003 relating to service connection for a low back disability 
is cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.  

3.  The claim for service connection for a skin disorder was 
previously denied in a February 1972 RO decision.  The 
veteran did not appeal that decision.

4.  Evidence received since the last final decision in 
February 1972 relating to service connection for a skin 
disorder is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2003 RO decision that denied service connection 
for a low back disability is final; new and material evidence 
has not been submitted to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2006).  

2.  The February 1972 RO decision that denied service 
connection for a skin disorder is final; new and material 
evidence has not been submitted to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a February 1972 rating decision, the RO denied the 
veteran's claims for service connection for a low back 
disability and a skin disorder.  The RO declined to reopen 
the claim for service connection for a low back disability in 
July 2003.  While the RO found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for a low back disability and a skin 
disorder, the Board must still consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate the claims de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  

In decisions dated in February 1972 and July 2003, the RO 
denied the veteran's claim for service connection for a skin 
disorder, and an application to reopen a previously denied 
claim for service connection for a low back disability, 
respectively.  The veteran did not appeal these decisions.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2006).  Thus, the February 1972 and July 2003 
decisions became final because the appellant did not file a 
timely appeal from them.  

The claims for entitlement to service connection for a low 
back disability and for a skin disorder may be reopened if 
new and material evidence is submitted for each claim.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claims for a low back disability 
and for a skin disorder in April 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence before VA at the time of the prior final denials 
consisted of the veteran's service medical records, the 
veteran's post-service VA and private medical records, the 
veteran's statements, and a lay statement from the veteran's 
friend.  The RO found that there was no nexus between the 
veteran's current skin disorder and service, and that there 
was no evidence showing that the veteran's current low back 
disability was incurred in service, and the claims were 
denied.  

The veteran applied to reopen his claims for service 
connection in April 2004.  The Board finds that the evidence 
received since the last final decision is cumulative of other 
evidence of record and does not raise a reasonable 
possibility of substantiating the veteran's claims.  

In support of his application to reopen his claims for 
service connection, the veteran submitted private medical 
records dated from December 1986 to June 1999.  These records 
showed that the veteran was diagnosed with and treated for a 
history of low back pain, acute lumbosacral strain, sacral 
shear, and somatic dysfunction of the lumbar spine, but these 
disorders were not shown to be related to the veteran's 
service.  The veteran also received shots for poison ivy/oak 
and treatment for neurodermatitis, scalp seborrhea, lesions 
of sebaceous hyperplasia, and seborrheic keratosis.  These 
skin disorders were also not shown to be related to service.

Other newly submitted evidence includes VA medical records 
dated from July 1997 to February 2005.  The veteran was 
treated for somatic dysfunction of the lumbar spine and 
myofascial pain syndrome.  Several MRIs of the lumbar spine 
revealed degenerative disc disease, scoliosis, disc 
herniations, and post-surgical changes.  The physicians did 
not relate the veteran's low back conditions to service.  The 
veteran was also treated for irritated skin, but this 
condition was not shown to be related to service either.  

A.  Low Back Disability 

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a low back disability.  Although the additionally submitted 
VA records and private records are new, in the sense that 
they were not previously considered by agency decisionmakers, 
they are not material.  While these records demonstrate that 
the veteran has been diagnosed with low back disabilities and 
receives treatment for them, they do not show that any low 
back disabilities were incurred in service.  The presence of 
a low back disability was shown at the time of the previous 
final denial.  The claim was denied because the back 
disability was not shown to be related to service and no 
inservice event or injury leading to a back disorder was 
shown.  Those elements of a substantiated claim are still not 
shown.  Accordingly, the Board finds that the new evidence 
does not establish a fact necessary to substantiate the 
claim, and the claim for service connection for a low back 
disability cannot be reopened on the basis of this evidence.  
See 38 C.F.R. § 3.156(a).  

B.  Skin Disorder 

The Board similarly finds that no new and material evidence 
has been submitted with regard to the claim for service 
connection for a skin disorder.  The additionally submitted 
VA records and private records demonstrate that the veteran 
receives treatment for skin disorders, but they do not supply 
a nexus between his skin disorders and his service.  The 
presence of a skin disability was shown at the time of the 
previous final denial.  However, the evidence did not show 
that the skin disability was related to the complaints of 
skin disorders in service.  Such a connection is still not 
shown by competent evidence of record.  Thus, while this 
evidence is new, in the sense that it has not previously been 
considered, it is not material, as it does not establish a 
fact necessary to substantiate the claim, and the claim for 
service connection for a skin disorder cannot be reopened on 
the basis of this evidence.  See 38 C.F.R. § 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the RO in February 1972 for the claim for service 
connection for a skin disorder or in July 2003 for the claim 
for service connection for a low back disability, this new 
evidence is not material to the claims and does not warrant 
reopening of the previously denied claims.  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that new and material evidence has not been 
submitted with regard to the claim for service connection for 
a low back disability since the July 2003 rating decision 
because no competent evidence has been submitted showing that 
any current low back disability was incurred in service.  
Similarly, the Board finds that new and material evidence has 
not been submitted with regard to the claim for service 
connection for a skin disorder since the February 1972 rating 
decision because no competent evidence has been submitted 
relating any current skin disorder to service or to 
complaints of skin disorders in service.  Thus, the claims 
for service connection for a low back disability and a skin 
disorder are not reopened and the benefits sought on appeal 
remain denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004 and a rating 
decision in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2005 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  



ORDER

The application to reopen the claim for service connection 
for a skin disorder is denied.  

The application to reopen the claim for service connection 
for a skin disorder is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


